Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Social Services of the State of New York, dated July 30, 1975, which, after a statutory fair hearing, affirmed a determination of the respondent Commissioner of the Department of Social Services of the City of New York to discontinue the grant of aid to dependent children to petitioner. Determination annulled, without costs or disbursements, and matter remitted to the State Commissioner for a further hearing and for the making of a determination de novo. The State Commissioner agreed with the determination of the local agency that petitioner had concealed ownership of an automobile "which is an asset available to meet the needs of the family”. The local agency rested its case upon a complaint from an anonymous source and an unsigned registration plate record. Such evidence, standing alone, clearly fails to satisfy the test of substantial evidence (cf. Matter of Cedeno v Lavine, 46 AD2d 687; Matter of Del Valle v Sugarman, 44 AD2d 523). Latham, Acting P. J., Damiani, Christ, Shapiro and Titone, JJ., concur.